DETAILED ACTION
Claims 1 - 10 of U.S. Application No. 16312202 filed on 12/20/2018 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The drawings were objected t in the non-Final Office Action of 6/9/2021 for not showing the numerical reference (600) discussed in the specifications. Figure 2 is amended on 08/29/2021 to add the numerical reference (600), therefore, the drawing objection is overcome.
The drawings were objected t in the non-Final Office Action of 6/9/2021 for showing the numerical reference (800) that was not discussed in the specifications. Page 2 of the specifications is amended on 08/29/2021 to add the numerical reference (800), therefore, the drawing objection is overcome.
The drawings were objected t in the non-Final Office Action of 6/9/2021 for not showing features of claim 1. With the above discussed amendments to the drawings and the specification, the features of claim 1 are now shown in the drawings.
Claims 1 – 10 were rejected under 35 USC 112(b) for being indefinite. The last two lines of claim 1 were amended to clarify that the claimed material polarities means materials having different tendencies to lose or gain electron on the triboelectric series. With such amendments, the 112(b) rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832